
	
		I
		111th CONGRESS
		1st Session
		H. R. 3688
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2009
			Mr. Arcuri (for
			 himself, Mr. Buyer,
			 Mr. Castle,
			 Mr. Polis of Colorado,
			 Mr. Donnelly of Indiana, and
			 Mr. Deal of Georgia) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Education
			 and Labor and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To encourage programs of health promotion or disease
		  prevention.
	
	
		1.Programs of health promotion
			 or disease prevention
			(a)In
			 generalNothing in the
			 Employee Retirement Income Security Act of 1974, the Internal Revenue Code of
			 1986, or the Public Health Service Act shall be applied, administered, or
			 interpreted to prevent any provider or issuer of health insurance (including
			 any employer) from establishing premium discounts or rebates, or modifying
			 copayments or deductibles, in the case of individuals who adhere to, or
			 participate in, a program of health promotion or disease prevention which meets
			 the requirements of subsection (b).
			(b)Programs of
			 health promotion or disease prevention to which section applies
				(1)General
			 provisions
					(A)General
			 ruleFor purposes of subsection (a), a program of health
			 promotion or disease prevention (referred to in this subsection as a
			 wellness program) shall be a program that is designed to promote
			 health or prevent disease that meets the applicable requirements of this
			 subsection.
					(B)No conditions
			 based on health status factorIf none of the conditions for
			 obtaining a premium discount or rebate or other reward for participation in a
			 wellness program is based on an individual satisfying a standard that is
			 related to a health status factor, such wellness program shall not violate this
			 section if participation in the program is made available to all similarly
			 situated individuals and the requirements of paragraph (2) are complied
			 with.
					(C)Conditions based
			 on health status factorIf any of the conditions for obtaining a
			 premium discount or rebate or other reward for participation in a wellness
			 program is based on an individual satisfying a standard that is related to a
			 health status factor, such wellness program shall not violate this section if
			 the requirements of paragraph (3) are complied with.
					(2)Wellness
			 programs not subject to requirementsIf none of the conditions
			 for obtaining a premium discount or rebate or other reward under a wellness
			 program as described in paragraph (1)(B) are based on an individual satisfying
			 a standard that is related to a health status factor (or if such a wellness
			 program does not provide such a reward), the wellness program shall not violate
			 this section if participation in the program is made available to all similarly
			 situated individuals. The following programs shall not have to comply with the
			 requirements of paragraph (3) if participation in the program is made available
			 to all similarly situated individuals:
					(A)A program that
			 reimburses all or part of the cost for memberships in a fitness center.
					(B)A diagnostic
			 testing program that provides a reward for participation and does not base any
			 part of the reward on outcomes.
					(C)A program that
			 encourages preventive care related to a health condition through the waiver of
			 the copayment or deductible requirement under an individual or group health
			 plan for the costs of certain items or services related to a health condition
			 (such as prenatal care or well-baby visits).
					(D)A program that
			 reimburses individuals for the costs of smoking cessation programs without
			 regard to whether the individual quits smoking.
					(E)A program that
			 provides a reward to individuals for attending a periodic health education
			 seminar.
					(3)Wellness
			 programs subject to requirementsIf any of the conditions for
			 obtaining a premium discount, rebate, or reward under a wellness program as
			 described in paragraph (1)(C) is based on an individual satisfying a standard
			 that is related to a health status factor, the wellness program shall not
			 violate this section if the following requirements are complied with:
					(A)The reward for the wellness program,
			 together with the reward for other wellness programs with respect to the plan
			 that requires satisfaction of a standard related to a health status factor,
			 shall not exceed 30 percent of the cost of employee-only coverage under the
			 plan. If, in addition to employees or individuals, any class of dependents
			 (such as spouses or spouses and dependent children) may participate fully in
			 the wellness program, such reward shall not exceed 30 percent of the cost of
			 the coverage in which an employee or individual and any dependents are
			 enrolled. For purposes of this paragraph, the cost of coverage shall be
			 determined based on the total amount of employer and employee contributions for
			 the benefit package under which the employee is (or the employee and any
			 dependents are) receiving coverage. A reward may be in the form of a discount
			 or rebate of a premium or contribution a waiver of all or part of a
			 cost-sharing mechanism (such as deductibles, copayments, or coinsurance), the
			 absence of a surcharge, or the value of a benefit that would otherwise not be
			 provided under the plan. The Secretaries of Labor, Health and Human Services,
			 and the Treasury may increase the reward available under this subparagraph to
			 up to 50 percent of the cost of coverage if the Secretaries determine that such
			 an increase is appropriate.
					(B)The wellness
			 program shall be reasonably designed to promote health or prevent disease. A
			 program complies with the preceding sentence if the program has a reasonable
			 chance of improving the health of, or preventing disease in, participating
			 individuals and it is not overly burdensome, is not a subterfuge for
			 discriminating based on a health status factor, and is not highly suspect in
			 the method chosen to promote health or prevent disease. The plan or issuer
			 shall evaluate the program’s reasonableness at least once per year.
					(C)The plan shall
			 give individuals eligible for the program the opportunity to qualify for the
			 reward under the program at least once each year.
					(D)The full reward
			 under the wellness program shall be made available to all similarly situated
			 individuals. For such purpose, among other things:
						(i)The
			 reward is not available to all similarly situated individuals for a period
			 unless the wellness program allows—
							(I)for a reasonable
			 alternative standard (or waiver of the otherwise applicable standard) for
			 obtaining the reward for any individual for whom, for that period, it is
			 unreasonably difficult due to a medical condition to satisfy the otherwise
			 applicable standard; and
							(II)for a reasonable
			 alternative standard (or waiver of the otherwise applicable standard) for
			 obtaining the reward for any individual for whom, for that period, it is
			 medically inadvisable to attempt to satisfy the otherwise applicable
			 standard.
							(ii)If
			 reasonable under the circumstances, the plan or issuer may seek verification,
			 such as a statement from an individual’s physician, that a health status factor
			 makes it unreasonably difficult or medically inadvisable for the individual to
			 satisfy or attempt to satisfy the otherwise applicable standard.
						(E)The plan or issuer
			 involved shall disclose in all plan materials describing the terms of the
			 wellness program the availability of a reasonable alternative standard (or the
			 possibility of waiver of the otherwise applicable standard) required under
			 subparagraph (D). If plan materials disclose that such a program is available,
			 without describing its terms, the disclosure under this subparagraph shall not
			 be required.
					(c)Existing
			 programsNothing in this section shall prohibit a program of
			 health promotion or disease prevention that was established prior to the date
			 of enactment of this section and applied with all applicable regulations, and
			 that is operating on such date, from continuing to be carried out for as long
			 as such regulations remain in effect.
			(d)RegulationsNothing
			 in this section shall be construed as prohibiting the Secretaries of Labor,
			 Health and Human Services, or the Treasury from promulgating regulations in
			 connection with this section.
			
